Exhibit 99.2 (FORMERLY KEEGAN RESOURCES INC.) MANAGEMENT’S DISCUSSION AND ANALYSIS Three and six months ended June 30, 2013 and 2012 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three and six months ended June 30, 2013 and 2012 This Management’s Discussion and Analysis (“MD&A”) of Asanko Gold Inc. (formerly Keegan Resources Inc.) (“Asanko” or the “Company”) has been prepared by management as of August 14, 2013 and should be read in conjunction with the Company’s condensed interim consolidated financial statements for the three and six months ended June 30, 2013 and the related notes thereto, prepared in accordance with International Accounting Standard No. 34, Interim Financial Reporting. This MD&A should also be read in conjunction with the Company’s audited annual consolidated financial statements for the nine months ended December 31, 2012 and the year ended March 31, 2012 and the related notes thereto that have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. All dollar amounts herein are expressed in United States dollars unless stated otherwise. References to C$ are to Canadian dollars. This MD&A contains Forward Looking Information. Please read the Cautionary Statements on page 26 carefully. Description of the Business The Company was incorporated on September 23, 1999 under the laws of British Columbia. The Company’s shares trade on the Toronto Stock Exchange (“TSX”) and NYSE MKT Equities Exchange (formerly American Stock Exchange) under the symbol “AKG”.The Company’s primary asset is it’s Esaase Gold Project (“Esaase” or the “Property”) located on the Asankrangwa gold belt in Ghana. The Company is focused on executing its three-pronged strategic approach of: · Production – near term, low cost production at Esaase planned for 2015 · Growth –strategic acquisitions to develop growth opportunities · Value – deliver value with strong human and financial resources Highlights for the 3 months ended June 30, 2013 and the subsequent period to August 14, 2013 · The Pre-Feasibility Study (“PFS”) for the project, which had been underway since September 2012 was concluded in May 2013.Highlights of the PFS (based on $1,400 per ounce gold price) are, as follows: o Proven & Probable Mineral Reserves of 2.37 million ounces of gold at 1.41 g/t. o Robust project economics with an after-tax IRR of 23.2% and an NPV (5%) of $354.7 million. o Strong cash flow generation with average annual free cash flow of $87 million. o Mine life (“LOM”) in excess of 10 years with strong potential to increase. o Average annual gold production of 200,000 ounces from a 5 million tonne per annum (‘Mtpa’) operation at a fully diluted LOM average plant feed grade of 1.41g/t and a LOM strip ratio (waste:ore) of 4.28:1. o Installation capital of $286.4 million, including all associated infrastructure and a 10% contingency. o LOM cash operating costs of $736/oz with steady state cash operating costs of $724/oz. o LOM total cash costs of $813/oz with steady state total cash costs of $801/oz o LOM all-in sustaining cash costs of $843/oz (pre-tax). LOM all-in sustaining cash costs of $990/oz (after tax). o Highly competitive all-in sustaining cash costs equate to an ability to generate positive returns and free cash flow in a lower gold price environment (for example average annual free cash flow is $65 million at $1,200/oz gold price). o An 18-month project construction schedule with first gold in the first half (“H1”) of 2015 and steady-state production in the second half (“H2”) of 2015. · A Definitive Feasibility Study (“DFS”) was initiated in May and completion is expected in Q4 2013. · The company engaged RFA Consultants of Johannesburg as financial advisors and Norton Rose Fulbright of London, UK as legal advisors and initiated project financing efforts seeking $130 to $150 million in debt to fund the balance of the capital required to execute the Esaase Project. 1 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three and six months ended June 30, 2013 and 2012 Esaase Gold Property The Esaase Gold Property is located in the Amansi West District of Ghana, approximately 35km south west of the regional capital Kumasi. The property consists of several mining concessions of which the three largest are the Esaase Concession, Jeni River Concession and Sky Gold Concession.The Esaase Concession is approximately 10km in a northeast direction by 4km in a northwest direction covering 42.32 square kilometers. Engineering and Development Following the completion of the Pre-feasibility Study (“PFS”), (see below), the Company immediately initiated a Definitive Feasibility Study (“DFS”).In the study, several key opportunities are being pursed to further enhance the already robust project economics, including: Ø Mine planning to allow for higher mining and processing rates in the early years of production while treating oxide ores. Ø Pit optimisation using results of the PFS as a basis for design, targeting improved Resource conversion to Mineral Reserves and extending the planned life-of-mine. Ø Metallurgical test work to reduce the concentrate mass pull from flotation, which could reduce capital and operating cost estimates and or maintain mass pull with higher recoveries. Ø Geotechnical engineering to investigate improvements in pit slope angle, reducing the strip ratio. Pit optimisation and detailed mine planning are underway for the DFS.In the PFS, the pit optimization was completed using processing costs that were estimated as part of a conceptual study completed in August 2012.During the PFS, the process operating costs were estimated to be substantially lower than the conceptual study estimates as a result of utilising flotation.For the DFS, the pit optimisation will utilise the lower operating costs generated in the PFS as a basis for the optimisation and it is expected that this will increase the conversion of Mineral Resources to Mineral Reserves.In addition, the detailed mine plan to be developed following the pit optimisation will incorporate the fact that the early years of production anticipate treatment of oxide ores which can be processed at a higher rate than fresh ore due to their softer nature.It is expected that the increase in mining and processing rate while treating oxide ore will result in higher gold production during the first few years of operation than estimated in the PFS. In addition, a final metallurgical test work program is underway at ALS-Ammtec in Perth, Western Australia.The objective of the test work is to investigate various flotation reagents with an aim to reduce the mass pull from the flotation circuit, which could result in lower operating and capital costs by lowering cyanide consumption and providing for smaller equipment in the leach circuit. The test work is also investigating options for maintaining mass pull with higher recoveries.Final results and analysis of the test work will be announced in due course. Further geotechnical engineering work is also underway based on existing geotechnical data with the aim of designing for steeper slopes in both the footwall and hanging wall of the pit.The Company plans on drilling a further twelve geotechnical holes to add to its already extensive geotechnical data and improve confidence in the geotechnical design. 2 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three and six months ended June 30, 2013 and 2012 Permitting The environmental permitting proeess is continuing to advance in parallel with the DFS.In early May, the Environmental Protection Agency (EPA) of Ghana held a Public Hearing regarding the Project, at which the Company presented its plan for developing Esaase to over 800 local, regional and national stakeholders.The Company received a positive endorsement for the Project from stakeholders and is now finalizing its Environmental Impact Statement (“EIS”) to include the Project Scoping Report comments received from the EPA.An environmental permit is anticipated by the end of 2013. Project Financing The Company is well positioned with $190 million in cash at June 30, 2013 and an estimated capital cost for the Project based on the PFS of approximately $290 million.The process to obtain debt financing of $130 to $150 million to fund the balance of the capital required to build the project as well as provide working capital during commissioning and start-up is underway.To provide assistance in this regard, the Company has engaged RFA Consulting (“RFA”) as financial advisors.RFA is an independent advisory boutique based in Johannesburg, South Africa which focuses on the provision of corporate finance advisory services to the mining and resource sector.In addition, the Company has engaged Norton Rose Fulbright to act as legal advisor in relation to the financing. The Company is now in the process of working with various financial institutions to engage Independent Technical Experts (“ITE”) to work alongside the DFS engineering team conducting technical due diligence.In addition to this process, the Company is also investigating other alternatives to traditional project debt financing. Project Schedule The key milestones that the Company is working towards are, as follows: Ø DFS Completion
